     Case 3:19-cv-00275-MMD-WGC Document 27 Filed 12/07/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

FLAVIO MORENO,                       )            3:19-cv-00275-MMD-WGC
                                     )
                        Plaintiff,   )            MINUTES OF THE COURT
        vs.                          )
                                     )            December 7, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:      KAREN WALKER           REPORTER:      NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion to Enforce Settlement Agreement (ECF No. 23).

      IT IS HEREBY ORDERED that Plaintiff shall file a response to Defendants’ motion
(ECF No. 23) on or before Monday, December 14, 2020.

                                         DEBRA K. KEMPI, CLERK

                                         By:        /s/______________________
                                                Deputy Clerk
